 UAW CHRYSLER TRAINING PROGRAMUAW ChryslerSkill Development and Training Program,ChryslerCorporation,InternationalUnion,United Automobile,Aerospace and Agricultural Implement Workersof America (UAW)andUAW StaffCouncil,PetitionerCase 7-RC-18465September 30 1988DECISION ON REVIEW AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 4 1988 pursuant to the authoritygranted it under Section 3(b) of the National LaborRelationsActa three member panel grantedreview of the Decision and Direction of Electionissued by the Regional Director for Region 7The National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has reviewed the record in light ofthe exceptions and briefs and has decided to vacatethe election' and to dismiss the petition withoutprejudiceFollowing a hearing before a hearing officer theRegional Director issued a decision on December151987findingamong other things that theInternationalUnionUnitedAutomobileAerospace and Agricultural ImplementWorkers ofAmerica (UAW) Chrysler Corporation (Chrysler)and the UAW Chrysler Skill Development andTraining Program (Program) are the joint employers of certain UAW designated special assignmentemployees working at program facilities whom thePetitioner seeks to represent 2The Program is a separately incorporated nonprofitMichigan corporation funded by contributions from Chrysler Its purpose is to retrain laidoff and otherwise displaced Chrysler employees fornew jobs It was established in October 1985 as aresultof commitments by UAW and Chryslerduring the negotiation of their 1985-1988 collective bargaining agreement and is overseen by anexecutive board for joint activities and a joint acrThe election was conducted as scheduled on February 5 1988 in aunit described asAll UAW designated employees engaged in providing training sereices to displaced Chrysler employees employed by the Employers atany of the facilities ofthe UAW Chrysler Skill Development Program but excluding UAW international representatives and coordinators office clerical employees confidential employees managerialemployees and guards and supervisors as defined in the ActThe single ballot cast in the election was impounded2 The Regional Director also found that the UAW GM Human Resources Center General Motors Corporation (GM) and UAW were jointemployers The UAW GM Human Resources Center was established in1982 in negotiationsfor a collectivebargaining agreementbetween UAWand GM and is organized in a manner nearly identical to the ProgramThe petition to represent special assignment employees at the Center wasdismissed based on an inadequate showing of interest311tivities board both of which were established forthis purpose by the 1985-1988 agreement The jointboards are composed of equal numbers of Chryslerand UAW representatives The Program itself hasa mixed composition board of directors as well 3The main program facility is located in Detroitand a satellite facility is maintained in IndianapolisThe Detroit facility is headed by two codirectorsone each from Chrysler and UAW UAW appointsthree coordinators and nine International representatives to the facility and Chrysler appoints anequal number of persons from its Human RelationsDepartment to the facility The Indianapolis facilityis set up in similar fashion and staffed by equalnumbers of UAW and Chrysler personnel UAWand Chrysler pay their respective employees at thefacilities and are reimbursed by the Program Thepersons assigned to the Program by UAW and byChrysler are assigned in equal numbers to a committee responsible for developing a particular program (e g tuition assistance preretirement coupseling alcohol and drug abuse and child care etc)Once formulated the actual servicing of the program is usually done through a contract with anoutside concernThe nonsupervisory UAW coordinators and theUAW International representatives are employeesof UAW and are currently represented for collective bargaining purposes by the Petitioner 4UAW also has appointed three individuals to theprogram facilities to work in the displaced workerprogram These individuals do not have Chryslerappointed counterparts It is these UAW designeeswhom the Petitioner seeks to represent They areChrysler employees in units represented by UAWwho are on special assignment at the Program tohelp train program beneficiariesWhile on leavefrom their respective Chrysler plants as UAW designees to the Program they are considered activeChrysler employees and continue to accrue seniority at their home plants Their home plants also paythem and receive reimbursement from Chryslerfunds set aside for the Program The benefits thethree special assignment staffers receive are paid bytheir home plants but are not similarly reimbursedThe base wages of the special assignment staffersare higher than their plant wages-to offset theloss of overtime pay attendance bonuses and other3 The recorddoes not indicate the precise makeup of this board4 ThePetitionerrepresentsthese employees along with some 600 International representatives and otherUAW personnelin apparently a singlenationwide unitMany International representatives are on leave from theauto companies includingChrysler withwhichUAW has collective bargaining agreementsThey are considered to be UAWemployees arecompensatedby the UAWand can be terminatedby UAW The appointment of International representativesto theProgramdoes not affecttheir unit status with the Petitioner291NLRB No 43 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDprerequisites-and their benefits differ slightly 5The record does not make entirely clear how theircompensation was determined but it appears tohave been the result of discussions between UAWand Chrysler codirectors and coordinators at theProgram Though not embodied in the 1985-1988collective bargaining agreement the compensationpackage is set forth in a document labeledUAWChryslerNationalTraining Centerwhich contains guidelinesfor processing payroll and otherspecified benefits for employeeson special assignment to the Program 6In finding that UAW Chrysler and the Programare joint employers the Regional Director foundthat the Program is a separate corporation untoitself thatarose out of the collectivebargainingprocess as an effort by [UAW and Chrysler] toshare in providing certain services to employeesHe described the program as a unitary ventureasreflected in the composition of the two jointactivities boards the Program board of directorsand the system of counterparts which reflects aneffort to share decision making equallyHe notedthe reimbursement system of salary compensationChrysler s direct responsibility for payment of benefitsand UAW s determinative role in the selection of individuals to serve as specialassignmentstaff people and found that the three organizationally and financially distinct employers all exerciseeffective control over significant aspects of the employment relationship so as to render them jointemployersIn its exceptionsUAW asserts that it is the bargaining representative of the specialassignmentemployees and not their employer and that its participation in the administration and provision ofservices through the appointment of its employees(coordinators and International representatives) andthe designation of Chrysler employees (the specialassignmentemployees) is the result of negotiationsand a manifestation of its role as a bargaining representativeFurtherUAW urges that its designation of the specialassignmentemployeesis similarto its appointing individuals as trustees of benefitfunds 75 For examplethe speciallyassignedemployees receive a car allowance while working at the Programthat they do not receive when workmg at their plants Special assignment employees continueto receive theirsickness and accidentbenefits performance bonuses cost of living allowantes and stockand profitsharing options per the 1985-1988ChryslerUAW collectivebargaining agreementdirectly from Chrysler5 Thecompensationpackageisnearlyidentical tothe compensationpackagefor specialassignment employees at theUAW GM Human Resource Center7UAW also contendsthatconflictsof interest will anse if it is deemedto be the employer of individuals it has a duty to representChrysler similarly asserts that it is the employerof the specialassignmentdesignees and that UAWis not their employer It argues that finding a jointemployer relationship in any situation involving thejoint participation and cooperation of the UAWand itself willpav[e] the way for unlimited Section 8(a)(2) violations 8As the Regional Director pointed out the standand normally used in determining whether jointemployer status exists is whether two or more employers exert significant control over the same employees-where from the evidence it can be shownthat they share or co determine those matters governing employment9That standard is notreadily applicable to these peculiar circumstancesContrary to the Regional Director we find thatUAW is not an employer of the special assignmentdesigneesThe standard as applied in prior cases presupposes that the entities alleged to be joint employersexercise control over employees terms and conditions of employment asemployersor entrepreneurial-though not necessarily for profit-business entities 10The record establishes that the role of UAWin both the establishment of the Program and in theestablishment of the working conditions of the employees specially assigned to it has been asa collettive bargaining representativeThe Program was created as a mutually bargained benefit during thecourse of negotiations between Chrysler as an employer and UAW as a collective bargaining representative of Chrysler employees In this regard theProgram and the events that gave rise to its existence are the same as those giving rise to other benefitprograms such as pension trusts health andwelfare funds and other types of training programsthat are typically arrived at through collective bargaining and that frequently in the case of trustsare incorporated for business purposes The compensation package of the specially assigned employees was negotiated in a collective bargainingsettingSignificantly the special assignment employees have not lost their status as Chrysler ema Chrysler and UAW also contend thatthe 1985-1988 agreement constitutesa bar tothe petition in the instant caseThe Regional Directorconcludedthatas no collectivebargaining agreementtowhich UAWChrysler and the Programare bound exists contractbar principles arenot applicableIn view of ourdisposition of the petitionwe find it unnecessary to reach this issue9Carrier Corp v NLRB768 F 2d 778 781 (6th Cir 1985) enfgPacemaker Driver Service269 NLRB 971 (1984)10 SeeH & W Motor Express271 NLRB 466 (1984) (common carrierand labor brokeri e supplier of terminal manager anddriverswere notjoint employers)Walter BCooke Inc 262 NLRB 626 (1982) (funeralchapel owner/operator was not a joint employer with funeral tradehousestowhich it subcontracted work)Speedee 7 Eleven170 NLRB1332 (1968) (franchiserand franchisee were notjoint employers)FrostcoSuperSaveStores138 NLRB 125 (1962) (licensorand licenseewere jointemployers) UAW CHRYSLER TRAINING PROGRAMployees as evidenced by their continued accrual ofseniority at their home plants i i and Chrysler streating them as employees assigned to a new department for accounting and payroll purposesFurther they have not lost their status as employees in the UAW represented auto workers unitTheir continuation in that status is evidenced bythe application of the 1985-1988 Chrysler UAWcollective bargaining agreement to them in nearlyallrespects including automatic increases grievances payment of dues to their locals and participation in local union affairs It is also significantthat UAW does not treat or regard them as it doesitsown employees the International representativesTherefore it is clear that nothing in the Program s brief history so far as these three employi iAlthough no such situation has arisen the uncontradicted testimonyof Program Financial Controller William A Clark is that any special assignment employee who loses seniority status at the home plant for example as a result of a layoff will be dropped from the Program313ees are concerned has removed the Program fromitsmoorings in the collective bargaining relationship betweenUAW and Chryslerso as to transform it into a participant in a traditional joint employer relationship between business enterprises-enterprises that use and direct the services of workers but do not represent those workers in collectivebargainingHaving concluded for the foregoing reasonsthatUAWis the collective bargaining representative and not an employer of the special assignmentemployees and in view of the factthatUAW isthe only named employer in the representationpetitionwe will dismiss the petition without prejudiceORDERIT IS ORDERED that the election conductedamong employees in the above described unit onFebruary 5 1988 is vacated and the petition is dismissed1